Citation Nr: 1412427	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veterans' death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from December 1970 to December 1974 and from August 1977 to January 1982.  He died in September 2008.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appellant testified before the undersigned Veterans Law Judge at the RO in September 2012.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

In the February 2009 decision at issue, the RO also denied the appellant's claim for service connection for the cause of the Veteran's death, that is, aside from her claim for DIC benefits under § 1318. The Board is liberally construing statements made in September 2009 correspondence from the appellant's representative as disagreement with the denial of service connection for the cause of the Veteran's death. Specifically, the materials were being submitted in support of the pending claims for death benefits to include cause of death and DIC. The RO has not issued a statement of the case addressing this other claim (service connection for the cause of the Veteran's death). Thus, the appropriate disposition of this claim is to remand, rather than merely refer that claim to the RO for a statement of the case (SOC) and to give the appellant an opportunity to perfect an appeal to the Board concerning this additional claim by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement). Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

As for the appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318 , the Board observes that only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to consider also an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant. Section 1318 is only applicable if the Veteran's death is found to be nonservice-connected. 38 C.F.R. § 3.22(a).  Therefore, if, following the Board's Remand, service connection for the cause of the Veteran's death is granted, then the appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318 will be rendered moot.  As such, the Board finds that it is an inextricably intertwined issue.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC to the appellant and her representative addressing the denial of service connection for the cause of the Veteran's death.  The SOC should include all relevant law and regulations pertaining to the claim. The appellant must be advised of the time limit in which she may file a substantive appeal.  38 C.F.R. § 20.302(b).  Then, if an appeal has been perfected, this issue should be returned to the Board.

2.  Thereafter, readjudicate the § 1318 claim on appeal.  If this issue is not fully granted, furnish the appellant and her representative a supplemental statement of the case and allow the appropriate time for response before returning the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

